Citation Nr: 1639774	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of hysterectomy, to include claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the RO. Effective August 16, 2013, the Veteran is in receipt of a total disability evaluation based on individual unemployability.

The Board remanded this issue in September 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The Veteran's appeal originally included the issue of service connection for a digestive disorder, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS). During the pendency of the appeal, the RO, in a February 2016 decision granted service connection for IBS and assigned a 30 percent rating effective on August 20, 2007. Her appeal concerning the issue of service connection for a digestive disorder, to include GERD and IBS has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

The Veteran's current residuals of hysterectomy are not attributable to disease or injury sustained during her period of service. The Veteran's residuals of hysterectomy were not caused by or permanently made worse by a service-connected PTSD.





CONCLUSION OF LAW

The criteria for service connection for residuals of hysterectomy are not met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in September 2008, April 2009 and November 2015. The claim was last adjudicated in February 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with her claim for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained in January 2016 are adequate to evaluate this claim for service connection, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in September 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for VA examination to determine etiology of the claimed residuals of hysterectomy. The Veteran underwent VA examinations in January 2016. In the report of examination, the VA examiner provided opinion as to the etiology of the residuals of hysterectomy. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for VA examination. 

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that she has current residuals of hysterectomy that onset due to disease or injury incurred during her period of service. She also asserts that her residuals of hysterectomy were caused or aggravated by her service-connected PTSD.

An October 1980 service treatment record reflects that the Veteran was seen in the emergency department for complaints of abdominal distension. She reported that she had been picked up by ambulance from a motel with sharp pain in her left side. She reported that blood was drawn and possibly a pelvic examination was performed. She was told that she had an infection in the left ovary. Examination of her pelvic area revealed her cervix was clear and very tender. Her uterus was very tender and appeared normal size. The impression was PID (pelvic inflammatory disease).

A December 1980 service treatment record documents an assessment of resolving uterine infection. A December 1980 operative report reflects that the Veteran underwent uterine suction and banjo curettage and suturing of cervical laceration for septic incomplete abortion. The December 1980 service narrative summary of hospital course (December 15-18, 1980) reflects that the Veteran was admitted for heavy vaginal bleeding (for the past 24 hours) and fever (for the past 12 hours), six days post elective therapeutic abortion. She passed no products of conception and therapeutic abortion was assessed as uncomplicated. She had a prior gynecologic history of 2 other therapeutic abortions. By 48 hours post operation, she tolerated a regular diet well, ambulated without difficulty and was without significant pain or bleeding. Medical care providers determined that she had received maximum benefits of hospitalization and had convalesced well enough for discharge home. Final diagnosis was septic incomplete abortion.

A September 2005 VA treatment record documents that the Veteran was status post hysterectomy and bilateral ovary removal secondary to cervical cancer. A January 2006 VA emergency department documents a past medical history, in pertinent part, of cervical cancer status post total abdominal hysterectomy 10 or 15 years previously. 

The January 2016 Report of VA gynecological conditions examination documents diagnoses of therapeutic abortion and hysterectomy status. The Veteran reported that she was diagnosed with cervical cancer in 1994 and underwent partial hysterectomy in 1994 and bilateral oophorectomy in 1995 for ovarian symptoms (the physician noted there were no surgery or pathology records in the claims file to document the cancer or procedures). The physician documented review of the service treatment records (including the records from December 1980 reporting treatment the Veteran received for septic incomplete abortion) and post service treatment records and remarked that the Veteran's reported history of cervical cancer could not be confirmed due to lack of medical records (Veteran reported records were not available anymore).

The physician confirmed that the Veteran was status post hysterectomy but noted that the etiology of disease leading to the hysterectomy in 1994 was not documented in any of the available records. Thus, the physician could not confirm the diagnosis of cervical cancer.

However, under the assumption that the Veteran had cervical cancer as the underlying pathology leading to hysterectomy, the physician explained that human papillomavirus (HPV) was central to the development of cervical neoplasia and could be detected in 99.7 percent of cervical cancers. The physician noted that exposure to HPV could have occurred during any unprotected sexual exposure, including any military sexual trauma. Thus, the physician determined that it was not possible, without resort to mere speculation, to link the diagnosis of reported cervical cancer and acquiring HPV infection to any one specific event or time. The physician opined that it was less likely than not that the Veteran's reported cervical pathology (dysplasia or cancer) and hysterectomy was related to sexual trauma suffered during her military service.

Further, the physician explained that the was no literature linking occurrence of cervical cancer to history of miscarriage, D&C (dilatation and curettage) and septic abortion that the Veteran had experience during service. The physician opined that the reported cervical cancer [and hysterectomy] was unlikely to be due to gynecological conditions that occurred during her period of military service.

Finally, the physician noted that there was no known causal relationship or link between PTSD and occurrence or aggravation or cervical pathology or cancer. The physician opined that it was unlikely for the Veteran's stress from her PTSD to have caused (contributed to) or aggravated her reported cervical dysplasia or cancer.

The physician noted that pelvic examination and pap smear done on examination were within normal limits and pap smear result showed no evidence of malignancy.

The preponderance of the evidence is against the claim of service connection for residuals of hysterectomy and the appeal will be denied. To the extent that the Veteran has current residuals of hysterectomy, the preponderance of the evidence is against a finding of a linkage between the onset of the current residuals of hysterectomy and a period of service or a service-connected disability. Rather, the evidence shows that the assumed cervical cancer and residuals of hysterectomy were less likely than not related to sexual trauma the Veteran suffered during her military service and they did not onset due to disease or injury sustained during her period of service, namely history of miscarriage, D&C and septic abortion. Further, the assumed cervical cancer and residuals of hysterectomy were not caused by or aggravated by her PTSD (See January 2016 VA examination report). 

This conclusion is probative as it is based on accurate facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between any current residuals of hysterectomy and a period of the Veteran's service or service-connected PTSD.

The only other evidence of record supporting this claim are the various general lay assertions. The Veteran was competent to state that she had experienced gynecological symptoms during her period of service and had PTSD. However, she is a lay person and is not competent to establish that her current residuals of hysterectomy onset as a result thereof. The Veteran is not competent to offer opinion as to etiology of any current residuals of hysterectomy. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for residuals of hysterectomy is denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).


ORDER

Service connection for residuals of hysterectomy is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


